Name: Commission Regulation (EEC) No 3345/89 of 7 November 1989 re-establishing of customs duties on twine, cordage, ropes and cables, plaited or not, other than of synthetic fibres, products of category 101 (order No 40.1010), originating in Romania, to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  Europe
 Date Published: nan

 No L 323/ 14 Official Journal of the European Communities 8 . 11 . 89 COMMISSION REGULATION (EEC) No 3345/89 of 7 November 1989 re-establishing of customs duties on twine, cordage, ropes and cables , plaited or not, other than of synthetic fibres , products of category 101 (order No 40.1010), originating in Romania, to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply Whereas, in respect of twine, cordage, ropes and cables, plaited or not, other than of synthetic fibres, products of category 101 (order No 40.1010), originating in Romania, the relevant ceiling amounts to 2 tonnes ; Whereas on 7 July 1989 imports of the products in question into the Community, originating in Romania, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Romania, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4259/88 of 19 December 1988 applying generalized tariff preferences for 1989 to textile products originating in developing countries ('), and in particular Article 1 3 thereof, Whereas Article 11 of Regulation (EEC) No 4259/88 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 12 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 11 November 1989, the levying of customs duties, suspended pursuant to Regulation (EEC) No 4259/88 , shall be re-established in respect of the following products, imported into the Community and originating in Romania : Order No Category(unit) CN code Description 40.1010 101 (tonnes) ex 5607 9000 Twine, cordage, ropes and cables, plaited or not, other than of synthetic fibres ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 November 1989 . For the Commission Christians SCRIVENER Member of the Commission (') OJ No L 375, 31 . 12. 1988 , p. 83 .